Case 2:85-cv-04544-DMG-AGR Document 506-2 Filed 10/26/18 Page 1 of 5 Page ID
                                #:25267




               EXHIBIT 1
Case 2:85-cv-04544-DMG-AGR Document 506-2 Filed 10/26/18 Page 2 of 5 Page ID
                                #:25268
Case 2:85-cv-04544-DMG-AGR Document 506-2 Filed 10/26/18 Page 3 of 5 Page ID
                                #:25269
Case 2:85-cv-04544-DMG-AGR Document 506-2 Filed 10/26/18 Page 4 of 5 Page ID
                                #:25270
Case 2:85-cv-04544-DMG-AGR Document 506-2 Filed 10/26/18 Page 5 of 5 Page ID
                                #:25271
